DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,863,817. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same essential attachment aperture array including parallel sides and rounded/curved (both being arcuate as in the present claims) in a repeating sequence of offset and equally spaced rows and columns. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade name “Hypalon.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material of the array layer and, accordingly, the identification/description is indefinite.
11 recites the limitation "said carrier material" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 is essentially a duplicate of the last limitation in claim 11 rendering it unclear if applicant is attempting to claim any additional structure in the depended claim, or if vice versa, the last limitation of claim 11 was meant to be removed from the independent claim. 
Claims 12-15 are also considered indefinite as depending from indefinite claim 11. 
Claim 19 is essentially a duplicate of the last limitation in claim 16 rendering it unclear if applicant is attempting to claim any additional structure in the depended claim, or if vice versa, the last limitation of claim 19 was meant to be removed from the independent claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 11-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howell et al. (US 7,448,115).
Regarding claims 1, 2, 11, 12, 15, 16, 19 and 20, Howell discloses a modular attachment aperture array, comprising: a portion of carrier material 70; and an aperture array layer 6, wherein said aperture array layer comprises a plurality of spaced apart array apertures 7, wherein each array aperture is formed of two substantially equal length, substantially parallel sides (see Figure 4 showing two parallel vertical sides), an arcuate side joining respective upper terminal ends of said substantially parallel sides (top curved portion of apertures 7 as in Figure 4), and an arcuate side joining respective lower terminal ends of said substantially parallel sides (bottom curved portion of apertures 7 as in Figure 4), wherein 
Regarding claims 3 and 4, Howell discloses that aperture array tunnel segments are created between adjacent vertical, horizontal and obliquely adjacent array apertures (Figure 4, the claimed tunnel segments are effectively a recitation of functional language in that no additional structure is actually present on the array, only that a tunnel segment can be created between adjacent apertures, wherein Howell discloses the same structure/functionality).
Regarding claim 5, see Figure 4 and 8 showing that each aperture has a continuous edge portion. 
Regarding claims 7, 14, and 18, each column of spaced apart array apertures (see Figure 4) at least partially overlaps an adjacent column of spaced apart array apertures.
Regarding claim 8, each array aperture 7 is separated from each other array aperture 7 by a distance that is less than a width of each array aperture (see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al.
.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. in view of Crye (US 2012/0180184).
Regarding claims 9 and 10, Howell does not disclose the specific material of the array layer 6 being CSPE/CSM/Hypalon. However, Crye teaches a similar matrix array aperture layer made from a portion of Hypalon fabric (para [0018], 'the bearing frame assembly is comprised of a substrate 74 to which an exterior layer 76 is affixed, HYPALON is a chlorosulfonated polyethylene synthetic rubber). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the array layer of Howell from Hypalon to provide a durable, well known material used for similar attachment structures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COREY N SKURDAL/               Primary Examiner, Art Unit 3734